DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 12-18 stand rejected under Section 103.  Claims 12-18 stand objected to for an informality.  The specification stands objected to.  Claims 1-11 stand allowed.
In their March 2, 2022 response, applicants canceled claims 12-18 and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.  On March 4, 2022, applicants filed a supplemental amendment with amendments to paragraph [0043], intending the paragraph to be used instead of the paragraph [0043] submitted in the March 2, 2022 amendment.
Turning first to the specification: Applicants’ amendments in the March 2, 2022 and the March 4, 2022 filings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objection: Applicants’ cancellation of claims 12-18 renders moot the claim objection.  The claim objection is withdrawn as moot.
Section 103 rejections: Applicants’ cancellation of claims 12-18 renders moot the Section 103 rejections.  The Section 103 rejections are withdrawn as moot.

Note: The amendments, below, provide information on entering Applicants’ amendments to the specification.  The claim amendments add a comma in the designated line of each of claim 5 and claim 10 and are not substantive changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification
From the March 2, 2022 amendment, do not enter paragraph [0043].  Enter all other specification amendments.
From the March 4, 2022 amendment, enter paragraph [0043].
Claims:
Claim 5, line 3: Add a comma after “hole transport layer”.
Claim 10, line 3: Change the line to “pixels, and blue sub-pixels.”.

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897